Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claim 20 is newly added leaving claims 1-20 pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11 and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a process for grading arguments for training, which is a mental activity that can be performed by a human with a pencil and paper. This judicial exception is not integrated into a practical application because the only additional elements are extra-solutional activity and generic computing components. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are extra-solutional activity and generic computing components.

As per claim 1, the claim recites the following limitations:
generating a training set by: 
A - obtaining multiple arguments, each comprising one or more sentences provided as digital text, 
B - automatically estimating a probability that each of the arguments includes reasoning, wherein the estimating comprises applying a contextual language model to each of the arguments, 
C- automatically labeling as positive examples those of the arguments which have a relatively high probability to include reasoning, 
D - automatically labeling as negative examples those of the arguments which have a relatively low probability to include reasoning; and 
E - based on the generated training set, automatically training a machine learning classifier to estimate a probability that a new argument includes reasoning.
Steps A and E are extra-solutional activity in accordance with MPEP 2106.05(g). Since the claim is directed to selecting the training set and no detail is provided about the machine learning classifier, step E does not provide meaningful limitation to the claim and is analogous to outputting data. Steps B, C, and D are grading the arguments based a rubrik (contextual language model) since the probabilities can be as simple as a binary 100% (yes it is) or 0% (no it isn’t). 
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.

As per claim 2, the claim recites the following limitations:
F - applying the trained machine learning classifier to the new argument, to estimate a probability that the new argument includes reasoning.
Step F is extra-solutional activity in accordance with MPEP 2106.05(g).
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.

As per claim 3, the claim recites the following limitations:
G - at least some of the arguments lack any conjunction that linguistically precedes a reasoning.
Step G is extra-solutional activity in accordance with MPEP 2106.05(g) because it is simply a qualifier on what data is gathered.
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.

As per claim 4, the claim recites the following limitations:
H - at least some of the arguments include an equivocal conjunction that can either linguistically precede a reasoning or have a meaning unrelated to reasoning.
Step H is extra-solutional activity in accordance with MPEP 2106.05(g) because it is simply a qualifier on what data is gathered.
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.
  
As per claim 7, the claim recites the following limitations:
I - the generating and the training are performed by at least one hardware processor.
Step I is an additional element but is directed to generic computing equipment performing generic computing tasks, so does not amount to significantly more.
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.

As per claims 8-11, they have the same analysis as claims 1-4 above but with the addition of a processor and a non-transitory computer-readable storage medium. These are additional elements but are directed to generic computing equipment performing generic computing tasks, so do not amount to significantly more.
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.
 
As per claims 14-17, they have the same analysis as claims 1-4 above but with the addition of a processor and a non-transitory computer-readable storage medium. These are additional elements but are directed to generic computing equipment performing generic computing tasks, so do not amount to significantly more.
Step 1 is yes, the claim is drawn to a process.
Step 2A is yes, the claim is drawn to an abstract idea.
Step 2B is no, the claim does not recite any additional elements that amount to significantly more than the judicial exception.

Allowable Subject Matter
Claims 5-6, 12-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims contain limitations that would render the claims subject matter eligible if incorporated into the base claims.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 8/2/2022, with respect to the rejection of claims 1-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-19 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 11-17, filed 8/2/2022, with respect to the rejection of claims 1-4, 7-11 and 14-17 under 35 U.S.C. 101 have been fully considered and are not persuasive.  The rejection of claims -14, 7-11 and 14-17 under 35 U.S.C. 101 has been maintained.
Specifically, the Examiner rejects the notion that the analysis of the claims is mistaken and stands by the analysis of step E as extra-solutional activity and steps B,C & D as abstract activities that could be done by a human with pencil and paper. Simply listing a step of utilizing the result of the invention to train a classifier, whether that classifier is nominally “machine learning” or not, without any details about the method or structure of the classifier in the claim does not automatically render the invention subject matter eligible and is analogous to printing a document or outputting sound from a speaker (i.e. data is input, a result is output).  Similarly, the Examiner has judged steps B,C and D to be abstract steps that a human could perform because they are at such a high level of generality that they can be construed as simply applying a rubrik. Even if one read the term “contextual language model” as requiring the output of a machine leaning model, nothing stops that from being the source of the rubrik that is handed to a person. The Examiner notes that dependent claims that do provide additional structure and detail to the nature of the contextual language model, preventing it from being construed as a list of keywords or a rubrik, have been judged to be subject matter eligible.  
Likewise, arguing that details of the specification render the claim limitations subject matter eligible is spurious. Many of the cited details in the specification might render the claims subject matter eligible if they were included in the claims in sufficient detail. The Examiner has not rejected the entire claim tree under 25 U.S.C. 101 and has indicated dependent claims that would render the independent claims subject matter eligible if their limitations were included. The Examiner stands by his analysis of the claims.   

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677